NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  HUAWEI TECHNOLOGIES CO., LTD., HUAWEI
  DEVICE USA, INC., HUAWEI TECHNOLOGIES
                      USA, INC.,
   Plaintiffs / Counterclaim Defendants-Appellants

      HISILICON TECHNOLOGIES CO., LTD.,
              Counterclaim Defendant

                           v.

 SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
       ELECTRONICS AMERICA INC.,
     Defendants / Counterclaimants-Appellee

         SAMSUNG RESEARCH AMERICA,
               Defendant-Appellee
             ______________________

                      2018-1979
                ______________________

    Appeal from the U.S. District Court for the Northern
District of California, No. 3:16-cv-02787-WHO, Judge Wil-
liam H. Orrick, III.
                   ______________________

                    ON MOTION
                ______________________
2          HUAWEI TECHS. CO., LTD. V. SAMSUNG ELECS. CO., LTD.




    Before PROST, Chief Judge, O’MALLEY and HUGHES, Cir-
                         cuit Judges.
PER CURIAM.
                         ORDER
    The appellants, Huawei Technologies Co., Ltd.,
Huawei Device USA, Inc., and Huawei Technologies USA,
Inc., have moved to dismiss this appeal and remand the
case to the district court. The appellees, Samsung Elec-
tronics Co., Ltd., Samsung Electronics America Inc., and
Samsung Research America, do not oppose the motion.
The motion is granted, in part.

    The case is remanded to the district court for the lim-
ited purpose of considering Huawei’s motion for vacatur.
This court takes no position regarding the merits of that
motion.

     The appeal will be held in abeyance pending the reso-
lution of the motion for vacatur by the district court. Pur-
suant to FRAP 12.1(b), the parties are directed to notify the
Clerk of the Court within fourteen days of entry of the dis-
trict court’s decision regarding the motion for vacatur.




                                    FOR THE COURT

March 15, 2019                      /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                    Clerk of Court